Chancellor.
In November, 1836, the complainant, Benjamin Williams, being about to consummate a marriage with Jane Hoggatt, they mutually united in a deed of marriage settlement; in which it is declared to be their “ intention” not only to secure to her a liberal and sure support, but also to secure to her the “separate use and disposal of all the property, of whatsoever kind, which she then held, or might thereafter acquire, “ by purchase, descent, gift, or otherwise.” The deed then conveys all her property, of every character, to F. B. Claiborne, in trust: 1. For the use of the complainant and the said Jane, during their natural lives, with a limitation over to the heirs of their body ; subject, however, to be disposed of by her, by last will and testament. 2. That the said Jane was to have full and complete control over the property so conveyed, during her life, and that the same should not be liable to Williams’s debts, nor subject to his control or disposal. 3. That the trustee would sell any portion of the property, which the other parties might direct and request. It appears, that the contemplated marriage was consummated the next day after the execution of the deed; and that, after having liyed together a few months, a separation took place. In February, 1838, the complainant filed his original bill, against the trustee in the deed, praying a decree *363against him for one half of the annual profits accruing from the estate embraced in the deed. Mrs. Williams died some time afterwards, having disposed of all her separate property by her last will and testament. The complainant then filed a bill of revivor and supplement, making the legatees and executors under the will parties defendant. These new parties, between whom and the complainant the controversy is now exclusively confined, have demurred generally to the bill; and insist, that upon a just construction of the deed of settlement, the complainant has no right whatsoever, either to the property there conveyed, or to the proceeds, rents, or profits thereof. The case must turn upon the construction of the deed. The whole difficulty arises out of the trust first declared, to wit: that the property should be held for the use and benefit of Williams and his wife, during their natural lives. This provision introduces some obscurity, and difficulty of construction ; because its terms are not readily reconcilable with those which both precede and follow it. It is impossible to make this provision harmonize with the other portions of the deed, except by limiting and restricting its language, so as to make it conform'to the purposes and intentions, which the parties had in view, by the execution of the instrument. What those purposes were is distinctly pointed out by the bill itself, which informs us that the complainant, being in debt, and being about to marry a lady with large estate, he executed the deed in question, in order that her property might not be subjected to the payment of his debts, and that she might hold it for her separate use, and at her separate disposal. But this object could not be accomplished, if, as is now contended, one half the annual income of the estate is reserved to his use ; because, to that extent her property would have been subjected to the payment of his debts. The recital in the deed also shows, that the chief object was the relinquishment, on the part of Williams, of all claim to her property, which would otherwise have attached by virtue of the marriage. It is, therefore, in. the nature and character of a deed of release. And I understand it to be a settled rule of construction, of deeds of that character, that where there is a particular recital, defining the purposes which the parties have in contemplation, any general language which, may follow, inconsist*364ent with the purposes thus declared, will be qualified and restricted by the recital. Cole v. Gibbs, 1 Ves. sen. 507 ; M'Intyre v. Williamson, I Edw. Ch. R. 33 ; Jackson v. Stackhouse, 1 Cow. R. 112; Woods v. Nashua Manuf. Co.; 5 New Hampshire Rep. 467. This latter case extends this rule of construction to deeds of every description. I take it that in this, as in every other description of deed or instrument, the construction must follow the intention to be collected from the whole instrument; and that when thus ascertained, it must prevail over everything else, if it be not inconsistent with settled rules of law. In the case of M’ Guire v. Scully, 1 Beatty’s Rep. 378, it is said that equity exercises a power to modify and control the ordinary sense of language used in marriage articles, so as to give effect to the real intention, according to the context of the articles. But the provision under which Williams claims, is not only inconsistent with the general purpose of the instrument, as disclosed by the recital thereof, and as avowed by the bill, but is equally at variance with the other trusts and covenants', which immediately follow it. The next succeeding trust declares, that she was to have full and complete control over the property thereby conveyed, during her natural life ; and that it was not to be liable to the debts of Williams, nor subject to his control or disposal. But this provision must entirely fail, if the first is permitted to stand ; because, in that event, one half the income and profits of the estate would be both liable to his debts and subject to his disposal. If, however, any doubt could arise as to the intention of excluding Williams from any interest in the income or profits of the estate, that doubt is removed by his own explicit covenant in the deed, by which he stipulates, that all her property of every'description, “and the interest, income, and proceeds thereof,” shall be held for her “ sole and separate use, benefit, and disposal,” not subject to his “ direction, control, or disposition.” He then further covenants, that she might, at any time during the coverture, by her simple order, withdraw any portion of the property, real or personal, or the “ interest, income, or proceeds thereof,” from the hands of the trustee, and dispose of the same at her pleasure. This is utterly inconsistent with the notion of any right in Williams over property, which the- wife was thus left free to *365hold and dispose of, at her will and pleasure, without his permis-, sion or sanction. Here, then, we have the recital in the deed ; the avowal in the bill, and the covenants of Williams, all concurring to show, that the intention upon which the parties treated, concluded, and acted, was to exclude him, not only from any right in the property itself; but from any participation in the proceeds, income, or profits thereof. Guided by the intention of the parties as thus elicited, I find it impossible to give effect to that part of the deed upon which the bill proceeds, without violating the leading purpose for which the settlement was made ; and a settled rule of construction requires, that the intent of the parties shall, if possible, be carried into effect, rather,than the whole instrument should fail. But apart from what' appears to be the general intention of the deed, I think that Williams is clearly precluded from setting up any interest under it, upon the principles of an estoppel. 1. First, he is estopped by the recital in the deed, which declares its purpose to be, to secure the property to the separate use and disposal of his intended wife. It is clear, that separate property carries with it a separate right to fhe income and profits thereof. The recitals of a deed are always evidence against the party making them, and he is estopped to deny their truth, or do any other act, inconsistent therewith. 9 Wend. 209.
2. But he is doubly estopped by his covenants, in which he secures to the sole and separate use and benefit of his wife, those very incomes and profits, which he now seeks to recover. I cannot decree to a party that which, by his express and voluntary covenant, he has renounced all claim to. I am then of opinion, that the demurrer must be sustained, and the bill dismissed, at the costs of the complainant. Let a decree be prepared accordingly.